Citation Nr: 1525312	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to January 2011, March 2009 to September 2009, July 2004 to October 2005, and December 1972 to December 1976.  The Veteran also has various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the South Carolina National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2015 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot disability.  To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There are private and VA records which diagnose the Veteran with bilateral plantar fasciitis.  To date the Veteran's claim has been denied based on a lack of an in-service incurrence or aggravation of a disease or injury, as well as the lack of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, or nexus.

In his April 2015 hearing, the Veteran testified to jumping off a tank while in training at Fort Stewart, Georgia, and injuring his feet.  The Veteran also stated that after the incident he went to the emergency room and X-rays were taken.  The Veteran further testified that he has submitted to VA paperwork noting the treatment he received at Fort Stewart regarding his feet.  

The Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. §§  101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c) (2014).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  38 U.S.C.A. §§  101(21), (24); 38 C.F.R. § 3.6(a).    

The Board has reviewed the Veteran's claims file and found personnel records stating that the Veteran attended self-propelled field artillery systems mechanics school in 1998.  The Board also notes that the Veteran has a note from a medical provider dated June 1999 which notes the Veteran having a heel spur.  In February 2000 the Veteran's annual medical certificate stated he had medical problems with his heels, and in December 2000 the Veteran received a physical profile for his plantar fasciitis.  Further, on a medical examination in December 2003 the Veteran stated that he had ongoing problems with his left foot because of an incident in 1999 when he jumped off a tracked vehicle.  However, despite searching the record thoroughly, the Board cannot find the treatment record from Fort Stewart that the Veteran references in his testimony.  This record should be associated with the Veteran's claim file.  

Nonetheless, the Board finds the existing evidence supporting the Veteran's chronology of events competent to relay that he injured his foot on a period of active duty for training, and the details of the story are adequately consistent with the records for the Board to require a medical opinion on direct service connection, as opposed to just aggravation, which was the focus of the May 2012 examination and opinion.   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, there is evidence of a current disability, evidence that an injury was incurred in service, but the medical evidence is insufficient for the Board to make a decision on the claim.  Therefore, an examination is warranted under McLendon.  

The most recent VA treatment records in the virtual claims file are dated December 2, 2014.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records dated from December 3, 2014, to present.

2.  Request the Veteran provide a copy of the medical record of his treatment at Fort Stewart, Georgia, which was referenced in his April 2015 hearing testimony.  

If the Veteran cannot provide a copy of the above record, request any records from Fort Stewart, Georgia, regarding the Veteran from January 1998 until December 1999, to include any emergency room records.  

All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.   Afford the Veteran a VA medical examination by an appropriate medical provider for the purpose of obtaining an opinion as to the nature and etiology of the Veteran's current bilateral foot disability.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot disability is related to service.  

The VA examiner should assume the credibility of the Veteran's testimony regarding his injury at Fort Stewart, and in particular discuss whether the reported injury, and any associated symptoms, would have a causal relationship with the Veteran's current bilateral foot disability.  Note that any lack of documented treatment in service, or at the reported time of injury, while probative, cannot serve as the sole basis for a negative finding. The Veteran is presumed competent and credible to report the symptoms of any injuries to his feet that can be perceived by the five senses.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




